NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 10 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

ALEJANDRO HERNANDEZ                             No.    18-71929
GUTIERREZ, AKA Alejandro Gutierrez,
                                                Agency No. A205-717-305
                Petitioner,

 v.                                             MEMORANDUM*

WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 3, 2020**

Before:      MURGUIA, CHRISTEN, and BADE, Circuit Judges.

      Alejandro Hernandez Gutierrez, a native and citizen of Mexico, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen removal proceedings. Our jurisdiction is governed by 8 U.S.C. § 1252. We

review de novo claims of due process violations. Mohammed v. Gonzales, 400



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
F.3d 785, 791-92 (9th Cir. 2005). We deny in part and dismiss in part the petition

for review.

      In his opening brief, Hernandez Gutierrez fails to raise, and has therefore

waived, any challenge to the BIA’s denial of his motion to reopen as untimely. See

Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013) (petitioner

waives a contention by failing to raise it in the opening brief).

      Our jurisdiction to review the BIA’s decision not to reopen sua sponte is

limited to reviewing the reasoning behind the decision for legal or constitutional

error. See Bonilla v. Lynch, 840 F.3d 575, 588 (9th Cir. 2016). To the extent

Hernandez Gutierrez contends that the BIA’s decision was based on an erroneous

rejection of his due process claim, this contention fails because the BIA correctly

concluded that he has not shown prejudice from the alleged violation. See Lata v.

INS, 204 F.3d 1241, 1246 (9th Cir. 2000) (requiring error to prevail on a due

process claim).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           2                                    18-71929